Citation Nr: 0731789	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from July 1958 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2005 decision, the Board declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis.  The veteran subsequently appealed 
this issue to the U.S. Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claim for readjudication.  In a May 2007 
Order, the Court granted the joint motion, vacated the 
Board's May 2005 decision, and remanded this case to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As indicated above, the Court's May 2007 Order indicates that 
the veteran's claim must be remanded.  The Joint Motion 
states that the veteran must be provided with notice 
compliant with the requirements of Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), regarding the submission of new and 
material evidence to reopen his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice necessary 
to inform him how to reopen his claim for 
service connection for pulmonary 
tuberculosis, which complies with all 
requirements of law and regulation 
governing such notice.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). 

a.  The notice must define new and 
material evidence and identify the type 
of evidence which would be new and 
material in light of the reasons for 
the prior denial, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

b.  The notice should accurately notify 
the veteran of the reason for denial of 
the claim in January 1998, and in 
describing the necessary relationship 
between new evidence and evidence of 
record, the notice should accurately 
report the prior factual findings and 
what any new evidence must show in 
order to be material.

c.  The notice must inform the veteran 
that the new and material evidence he 
submits must show either that (1) his 
pulmonary tuberculosis did not pre-
exist service and was incurred therein; 
or (2) existed prior to service and was 
aggravated therein.

2.  If the veteran submits new and 
material evidence sufficient to reopen the 
claim on appeal, determine whether 
additional development is required.  38 
U.S.C.A. § 7105(d).

3.  If the benefits sought on appeal 
remain denied, provide the veteran and his 
attorney with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
October 2004 SSOC.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



